Citation Nr: 0001492	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  97-03 632A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to service connection for dysthymia and panic 
attacks, claimed as a nervous disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel


INTRODUCTION

The veteran had active service from April 1966 to March 1969.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the veteran's claims of 
entitlement to service connection for dysthymia and panic 
attacks.  In March 1999, the Board remanded the case to the 
RO for additional development.  That development has been 
completed by the RO, and the case is once again before the 
Board for appellate review.

The Board points out that the supplemental statement of the 
case issued by the RO in July 1999 recharacterized the issue 
as "service connection for dysthymia, panic attacks, post-
traumatic stress disorder, or other acquired type psychiatric 
condition (claimed as a nervous disorder)." (Emphasis 
added).  The issue of service connection for post-traumatic 
stress disorder (PTSD) constitutes a separate claim, for 
which an appeal has not been perfected or otherwise developed 
for appellate review.  Thus, the issue of service connection 
for PTSD is not before the Board for adjudication at this 
time.  


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The veteran was treated for anxiety during service and, 
following service, he was seen several months after his 
separation from active duty for treatment of anxiety, but not 
then again evaluated and/or treated for any pertinent 
complaint until the mid-1990s.

3.  No opinion from a medical professional links existing 
dysthymia or panic attacks of the veteran to his period of 
service or any event thereof.

4.  Indicia of a psychosis are not shown in service or 
thereafter.


CONCLUSION OF LAW

Dysthymia and panic attacks were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claims of entitlement to 
service connection for dysthymia and panic attacks are 
plausible and capable of substantiation and are therefore 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
As a result, the VA has a duty to assist the veteran in 
developing facts that are pertinent to his claims.  See 38 
U.S.C.A. § 5107(a).  The Board finds that all relevant facts 
have been properly developed, with additional evidence being 
added to the record by virtue of the Board's remand in March 
1999, and that all evidence necessary for equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, 
post-service private treatment reports, several VA 
examination reports, and a transcript from a VA personal 
hearing held in September 1997.  No claim is advanced by or 
on behalf of the veteran as to the RO's purported 
noncompliance with the terms of the Board's remand, and under 
these circumstances, no further assistance to the veteran 
with the development of evidence is required.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Certain chronic diseases such as psychosis may be presumed to 
have been incurred in service if manifest to a compensable 
degree (10 percent) within one year of discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  See 38 C.F.R 
§ 3.303(b).  

In this case, the veteran claims that he currently suffers 
from a psychiatric disorder involving dysthymia or panic 
attacks that first became manifest during his period of 
active military service.  He maintains that chest pains for 
which he was treated in service were actually a symptom of 
his anxiety attacks.  The veteran also alleges that he was 
treated for anxiety by a family physician while in service.  
Finally, it is contended that the veteran's treatment for 
anxiety within one year of his separation from the military 
constitutes a psychosis, thereby warranting service 
connection on a presumptive basis based on the existence of a 
chronic disease.  For the following reasons, however, the 
Board finds that each of these arguments is without merit.

The veteran's service medical records make no reference to 
any psychiatric problems.  A service medical entry dated in 
June 1967 reflects that the veteran was seen for a three-
month history of chest pain.  The clinician's impression was 
of probable neuralgia or myalgia.  However, no medical 
opinion is included in this entry relating these symptoms to 
any psychiatric disorder, and no medical professional has 
offered an opinion that the inservice chest pain was in 
actuality a manifestation of the later diagnosed dysthymia, 
panic disorder or other psychiatric disability.

Treatment reports from Norbert L. Kosater, M.D., who is 
deceased, document that the veteran was seen for complaints 
of anxiety in June 1969.  At that time, it was noted that the 
veteran suffered from palpitations, extreme anxiety, anorexia 
and weight loss.  Dr. Kosater offered a diagnosis of anxiety 
state.  As a result, the veteran was admitted to St. 
Elizabeth's Hospital in July 1969, where Dr. Kosater was the 
treating physician.  Dr. Kosater indicated that the veteran 
had developed marked fears and bouts of extreme anxiety with 
palpitations and loss of appetite shortly after his 
separation from service.  Hospital records show an initial 
impression of anxiety state; the diagnosis at hospital 
discharge was anorexia nervosa.  (Separate records from Dr. 
Kosater identify discharge diagnoses of an anxiety state and 
anorexia).  In August 1969, Triavil was prescribed; Librium 
was prescribed in September 1969; and Sinequan was prescribed 
in January 1970.  Throughout such treatment, there was no 
indication that the veteran suffered from any symptoms 
consistent with a psychosis.  

A VA general medical examination performed in November 1995 
yielded diagnoses of a history of anxiety attacks and rule 
out mitral valve prolapse.  The veteran underwent a VA 
psychiatric examination in December 1995.  During the 
interview, the veteran stated that he suffered from anxiety, 
depression, flashbacks, shortness of breath, night sweats, 
nightmares, gastric distress, and low self-esteem.  He 
explained that these symptoms first began in the military 
when he initially experienced anxiety and stress.  Based on 
the interview and psychiatric evaluation, the Axis I 
diagnoses were dysthymia, panic attacks without agoraphobia, 
alcohol dependence in remission, and rule out post-traumatic 
stress disorder.  Neither report included a medical opinion 
as to the etiology of the veteran's psychiatric diagnoses. 

The veteran's mother, Sarah E. Jones, L.P.N., submitted 
letters dated in March 1996 and February 1997, in which she 
explained that she was working for Dr. Kosater in 1968 when 
the veteran was being treated for anxiety.  Burma D. Rai, the 
veteran's sibling, also submitted a letter dated in April 
1996.  Burma indicated that the veteran exhibited marked 
changes in his personality both during and after service, 
which included depression, social withdrawal, agitation, and 
nervousness.  No reference was made by Burma as to any 
inservice psychiatric treatment of the veteran, only that 
received by him postservice.

Dr. Kosater's former partner, Louis J. Goetz, M.D., submitted 
a letter dated in September 1997.  According to Dr. Goetz, 
the veteran was initially treated for free floating anxiety 
by Dr. Kosater in November 1968.  However, Dr. Goetz did not 
submit any documentation to confirm the exact date of initial 
treatment.  the 

The veteran testified before a hearing officer at the RO in 
September 1997 concerning the nature and etiology of his 
dysthymia and panic attacks.  The veteran stated that his 
anxiety first appeared in service, explaining that the chest 
pains he had experienced in service were a symptom of 
anxiety.  He also stated that he suffered from a feeling of 
impending doom while in service.  The veteran attributed 
these feelings to several stressful events which occurred in 
service.  In particular, the veteran testified that he came 
across a body lying in the road after a motor vehicle 
accident, that a friend had been killed in Vietnam, and that 
he had participated in two investigations involving a 
homicide and a suicide.  He also maintained that his fiancée 
had been killed in a motor vehicle accident four days before 
he entered active military service.  He said that he began 
suffering from anxiety in service as a result of these 
events, and that he was treated for anxiety by a family 
physician in the fall of 1968.  Finally, the veteran 
explained that he had denied a history of emotional problems 
at the time of his separation from the Army because he just 
wanted to get out before being sent to Vietnam. 

In a May 1999 letter, Fred M. Sacks, Ph.D., stated that he 
had treated the veteran, beginning in July 1995, for panic 
attacks, generalized anxiety, and features of post-traumatic 
stress disorder and obsessive-compulsive disorder.  According 
to Dr. Sacks, the veteran complained of palpitations, 
tightness in his chest, feelings of impending doom, excessive 
perspiration at nighttime, and recurrent nightmares involving 
several incidents in service.  The veteran related that he 
had been suffering from these symptoms for the past twenty-
five years.  Dr. Sacks, however, did not offer an opinion as 
to the etiology or date of onset of the veteran's psychiatric 
disorders. 

Pursuant to the Board's March 1999 remand, the veteran was 
afforded a VA psychiatric examination in July 1999.  Based on 
a review of the claims folder and findings from psychiatric 
evaluation, the examiner offered Axis I diagnoses of panic 
disorder without agoraphobia and history of alcohol 
dependence.  The examiner found no objective evidence to 
verify that the symptomatology of panic disorder actually 
started in service.  The examiner pointed out that the June 
1967 entry in service focused on somatic symptomatology of 
chest pain, but that no psychiatric symptomatology was noted 
at that time.  The examiner also commented that the family 
physician's treatment of the veteran, as referenced by the 
reports beginning in June 1969, did not coincide with the 
veteran's time of service in the military.  According to the 
examiner, to render an opinion of whether the veteran's panic 
disorder had its initiation in service would be based on the 
veteran's report which was in contrast to some degree with 
the medical evidence of record.  The examiner noted that the 
onset of panic disorder was usually during adolescence and 
early adulthood, which would coincide with the veteran's 
period of service.  However, he reiterated that no objective 
evidence showed panic disorder symptomatology during the 
veteran's period of military service. 

The Board's March 1999 remand also requested additional 
private medical records which had not been associated with 
the claims folder.  Of the records submitted following that 
request, the only relevant entry concerned January 1997 
treatment by M. Niktash, M.D.  This report included diagnoses 
of depression and post-traumatic syndrome; however, no 
psychiatric findings or further comment by Dr. Niktash were 
provided. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for dysthymia and panic 
attacks.  The Board concedes, based on the recollections of 
Dr. Goetz and Dr. Kosater's former office nurse, that the 
veteran was treated for anxiety while in service and for a 
period of time following his discharge from service, although 
service medical records, including those following the 
November 1968 treatment, are wholly negative for pertinent 
complaints or findings, and the treatment notes of Dr. 
Kosater record the veteran's initial psychiatric complaint at 
a point in June 1969, several months after the veteran's 
separation from active duty, with hospital records compiled 
in July 1969 by Dr. Kosater indicating that the veteran's 
psychiatric dysfunction had its onset postservice.  Even so, 
following the episodic anxiety experienced by the veteran in 
late 1968 and for a short period beginning in June 1969, the 
record is otherwise devoid of complaints, findings or 
diagnoses as to dysthymia, a panic disorder, or other 
acquired psychiatric disability until many, many years later.  
In fact, it was not until July 1995 that psychiatric 
dysfunction is again demonstrated, and based thereon, it must 
be concluded that chronic disablement by dysthymia and/or a 
panic disorder is not shown to have had its onset in service.  
It must also be remembered that, with a lapse of so many 
years between the anxiety problems shown in 1968 and shortly 
thereafter and the psychiatric dysfunction identified in 
1995, no medical professional has offered an opinion linking 
the earlier psychiatric dysfunction of the veteran with that 
shown in 1995 and in years following.  In fact, it was the 
opinion of a VA psychiatrist in July 1999, based on a review 
of the entire record, that there was no objective evidence 
that the veteran's panic disorder was related to service.  
Lacking here is competent medical evidence of chronic 
disablement from dysthymia or panic attacks that originated 
in service.

The Board takes notice of the fact that the December 1995 VA 
examination report included the veteran's own statement that 
his psychiatric symptoms initially began in service.  In the 
summary portion of the report, the examiner noted the 
following:

This 52-year old male has a history of problems 
with drinking and a 10-year hiatus from alcohol 
use and abuse, but has had prolonged and 
continued problems with panic attacks and 
generalized anxiety and dysthymia.  

However, the United States Court of Appeals for Veterans 
Claims (Court) has held that evidence which is simply a 
history recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence of the required nexus.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  As the 
examiner appears to be relying exclusively on the veteran's 
history as the basis for describing his prolonged and 
continued problems with panic attacks, anxiety, and 
dysthymia, there being no other references in that report to 
anything else as a basis for those remarks, such do not 
constitute competent medical evidence of a nexus between the 
veteran's current dysthymia and/or panic attacks and his 
period of service.

The Board has also considered the argument that the veteran's 
anxiety, diagnosed within one year of his discharge from 
service, constitutes a psychosis, thereby warranting service 
connection under the provisions of 38 C.F.R. §§ 3.307, 3.309 
for chronic diseases.  This argument is without merit, as 
there is no indication in the record that the veteran has 
ever suffered from a condition manifested by psychosis.  See 
Stedman's Medical Dictionary, 1460 (26th ed. 1995) (defining 
psychosis as "a mental and behavioral disorder causing gross 
distortion or disorganization of a person's mental capacity, 
affective response, and capacity to recognize reality, 
communicate, and relate to others to the degree of 
interfering with the person's capacity to cope with the 
ordinary demands of everyday life.").  Reliance on a medical 
treatise in this instance is for purely definitional 
purposes, and hence, compliance with Thurber v. Brown, 5 Vet. 
App. 119, 125 (notice and comment as to reliance by the Board 
on medical evidence outside the record) is unnecessary.  See 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).  

The Board has also considered lay statements by the veteran 
and several family members in support of his claim.  The 
Court has clearly stated, however, that where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  Since 
the record does not reflect that the veteran or his family 
members, including the veteran's mother who is a licensed 
practical nurse, possess the medical training and expertise 
necessary to render an opinion as to either the cause or 
diagnosis of a psychiatric disorder, their lay statements are 
not competent medical evidence as to diagnosis, etiology, or 
linkage between dysthymia or panic attacks and the veteran's 
period of service.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995) (citing Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993)).  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for dysthymia and panic attacks.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for dysthymia and panic attacks is denied. 



		
	BRIAN J. MILMOE
	Acting Member, Board of Veterans' Appeals



 

